Title: From Benjamin Franklin to Josiah Quincy, Sr., 15 April 1776
From: Franklin, Benjamin
To: Quincy, Josiah, Sr.


Dear Sir,
Saratoga, April 15. 1776
I am here on my Way to Canada, detain’d by the present State of the Lakes, in which the unthaw’d Ice obstructs Navigation. I begin to apprehend that I have undertaken a Fatigue that at my Time of Life may prove too much for me, so I sit down to write to a few Friends by way of Farewell.
I congratulate you on the Departure of your late troublesome Neighbours. I hope your Country will now for some time have Rest, and that Care will be taken so to fortify Boston, as that no Force shall be able again to get Footing there.

Your very kind Letter of Nov. 13. inclosing Lord Chatham’s Speech and Lord Camden’s, I duly receiv’d. I think no one can be more sensible than I am of the Favours of corresponding Friends, but I find it impracticable to answer as I ought. At present I think you will deem me inexcusable, and therefore I will not attempt an Apology. But if you should ever happen to be at the same time oppress’d with Years and Business, you may then extenuate a little for your old Friend.
The Notes of the Speeches taken by your Son (whose Loss I shall ever deplore with you) are exceedingly valuable, as being by much the best Account preserv’d of that Day’s Debate.
You ask, “When is the Continental Congress by general Consent to be formed into a supreme Legislative, Alliances defensive and offensive formed, our Ports opened, and a formidable naval Force established at the Public Charge?” I can only answer at present, that nothing seems wanting but that “general Consent”; The Novelty of the Thing deters some, the Doubt of Success others, the vain Hope of Reconciliation many. But our Enemies take continually every proper Measure to remove these Obstacles, and their Endeavours are attended with Success, since every Day furnishes us with new Causes of increasing Enmity, and new Reasons for wishing an eternal Separation; so that there is a rapid Increase of the formerly small Party who were for an independent Government.
Your Epigram on Lord Chatham’s Remark, has amply repaid me for the Song. Accept my Thanks for it; and for the charming Extract of a Lady’s Letter contain’d in your Favour of Jan. 22d.
I thought when I sat down to have written by this Opportunity to Dr. Cooper, Mr. Bowdoin and Dr. Winthrop; but I am interrupted. Be so good as to present my affectionate Respects to them, and to your good Ladies. Adieu, my dear Friend, and believe me ever Yours most affectionately
B Franklin
 
Endorsed: Dr. Franklin